NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


LARAEL OWENS,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-2592
                                          )
TAMESHA SADDLERS, and                     )
DEPARTMENT OF REVENUE,                    )
                                          )
             Appellees.                   )
                                          )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Polk
County; Michael P. McDaniel, Judge.

Larael Owens, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Toni C. Bernstein
Senior Assistant Attorney General,
Tallahassee, for Appellee Department of
Revenue.

No appearance for Appellee Tamesha
Saddlers.


PER CURIAM.

             Affirmed.


KELLY, SLEET, and LUCAS, JJ., concur.